PD-1274-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
February 17, 2015                                                    Transmitted 2/16/2015 3:38:35 PM
                                                                       Accepted 2/17/2015 7:53:25 AM
                                                                                         ABEL ACOSTA
                                NO. PD-1274-14                                                   CLERK
                      IN THE COURT OF CRIMINAL APPEALS
                            OF THE STATE OF TEXAS


BOBBY JOE PEYRONEL
Appellant
                                                       Trial Court Cause Number
                                                       1254877

V.
                                                       Court of Appeals Number
                                                       01-13-00198-CR

THE STATE OF TEXAS
Appellee


                        MOTION FOR EXTENSION OF TIME TO FILE
                              REPLY BRIEF ON THE MERITS
                    TO STATE’S PETITION FOR DISCRETIONARY REVIEW

         COMES NOW, Bobby Joe Peyronel, Appellant, and moves that he be granted

a thirty (30) day extension of time to file his Reply Brief on the Merits to the State’s

Petition for Discretionary Review in the above-styled and numbered cause number,

until and including March 18, 2015, and further shows as follows:

         This appeal lies from Appellant's conviction in The State of Texas v. Bobby Joe

Peyronel Cause Number 1254877 in the 174th District Court of Harris County, Texas.

Appellant was charged by indictment with aggravated sexual assault of a child. On

February 26, 2013, Mr. Peyronel was convicted in a jury trial and the trial court

assessed his punishment at fifty (50) years confinement in the Texas Department of
Criminal Justice – Institutional Division and a $10,000 fine. The First Court of

Appeals affirmed Mr. Peyronel’s conviction but issued a published opinion reversing

the judgment on punishment on August 21, 2014, holding that the trial court violated

Mr. Peyronel’s right to a public trial by excluding his supporters from the courtroom

during the punishment phase. Peyronel v. State, No. 01–13–00198–CR, 2014 WL
4109589 (Tex. App.–Houston [1st Dist.] Aug. 21, 2014, pet. filed).

        This Court granted the State’s Petition for Discretionary Review on one issue,

specifically addressing whether or not Mr. Peyronel’s issue had been properly

preserved for appeal. The State filed its brief on the merits on January 15, 2015. The

deadline for filing Appellant’s Reply Brief on the Merits is February 16, 2015. No

previous extensions have been requested. A request is hereby made for an extension

of time to file Appellant’s Reply Brief on the Merits until and including March 18,

2015.

        Counsel preparing Appellant’s Reply Brief on the Merits in this cause has been

working on the following items:

        1. Counsel was assisting with a sentencing hearing in felony cause number
           1403060 which occurred on January 21, 2015.

        2. Counsel was assisting with felony cause number 1387915 which was set for
           a jury trial on January 26, 2015.

        3. Counsel was assisting with felony cause number 1416225 which was set for
           a jury trial on February 2, 2015.
      4. Counsel was assisting with felony cause numbers 1374929 and 1374930
         which were set for a sentencing hearing on February 9, 2015.

      5. Counsel was assisting with felony cause number 1421514 which was set for
         a jury trial on February 9, 2015.

      6. Counsel was assisting with felony cause number 1374214 which was set for
         a jury trial on February 9, 2015.

      7. Counsel was assisting with felony cause number 1422496 which was set for
         a jury trial on February 16, 2015.

      8. Counsel was assisting with felony cause number 1410698 which was set for
         a jury trial on February 16, 2015.

      9. Additionally, counsel has been out of the office for a total of six days in the
         past three weeks with a sick child and also had an unexpected computer
         issue that caused much of her brief to be lost.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves that the

Court extend the deadline for filing his Reply Brief to the State’s Petition for

Discretionary Review in this case until and including March 18, 2015.

                                            Respectfully submitted,

                                            Alexander Bunin
                                            Chief Public Defender

                                            /s/ Frances Bourliot
                                            Frances Bourliot
                                            State Bar No. 24062419
                                            Harris County Public Defender’s Office
                                            Assistant Public Defender
                                            1201 Franklin, 13th Floor
                                            Houston, Texas 77002
                                            Frances.bourliot@pdo.hctx.net
                                            Tel: 713-274-6714
                                            e-Fax: 713-437-4317
                           CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this day served
on counsel for the State by electronic service to the following parties on this the 16th
day of February, 2015:

Harris County District Attorney's Office       State Prosecuting Attorney
Appellate Division                             P.O. Box 12405
1201 Franklin, Suite 600                       Austin, Texas 78711
Houston, Texas 77002




                                               /s/ Frances Bourliot
                                               Frances Bourliot



                             Certificate of Compliance

       Pursuant to proposed Rule 9.4(i)(3), undersigned counsel certifies that this
brief complies with the type-volume limitations of Tex. R. App. Proc. 9.4(e)(i).
1.     This motion contains 818 words printed in a proportionally spaced typeface.
2.      This motion is printed in a proportionally spaced, serif typeface using
Garamond 14 point font in text and Garamond 13 point font in footnotes produced
by Microsoft Word software.
3.     Upon request, undersigned counsel will provide an electronic version of this
motion and/or a copy of the word printout to the Court.
4.      Undersigned counsel understands that a material misrepresentation in
completing this certificate, or circumvention of the type-volume limits in Tex. R. App.
Proc. 9.4(j), may result in the Court's striking this motion and imposing sanctions
against the person who signed it.

                                            /s/ Frances Bourliot
                                            Frances Bourliot